UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 31, 2013 Capital Southwest Corporation (Exact name of registrant as specified in its charter) Texas 811-1056 75-1072796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972-233-8242 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 31, 2013, Capital Southwest Corporation (the “Company”) issued a press release reporting the net asset value of the Company at December 31, 2012.A copy of the press release is attached hereto as Exhibit 99.1.Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein and herein shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (a) None. (b) None. (c) None. (d) Exhibits Exhibit Number Description Press Release dated January 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 31, 2013 By: /s/Gary L. Martin Name: Gary L. Martin Title:Chairman and President
